    Case 6:20-cr-00034-CEM-EJK Document 22 Filed 03/03/20 Page 1 of 1 PageID 117

                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                             CASE NO: 6:20-cr-34-Orl-41EJK

CARL STUART FAREY


                                     REPORT AND RECOMMENDATION
                                      CONCERNING PLEA OF GUILTY
The Defendant, by consent, has appeared before me pursuant to Rule 11, F.R. Cr.P. and Rule 6.01(c)(12),

Middle District of Florida Local Rules, and has entered a plea of guilty to Counts ONE and TWO of the

Information. After cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the

offenses charged are supported by an independent basis in fact containing each of the essential elements

of such offense. I therefore recommend that the plea agreement and the plea of guilty be accepted and

that the Defendant be adjudged guilty and have sentence imposed accordingly. The Defendant remains on

conditions of release pending sentencing.

Date: March 3, 2020




                                                      NOTICE

         A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge if the party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recommendation containing the finding or conclusion.

Copies furnished to:

United States Attorney
Counsel of Record
District Judge
